DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being
indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “optionally co-axially disposed with the second modification module”, and the specification disclosed in paragraph 0026 “the third modification module 24 and the second modification module 22 are optionally disposed co-axially” . For the purpose of examination, “optionally co-axially disposed with the second modification module” is interpreted as – second modification module and third modification can be disposed coaxially or uncoaxially. Correct limitation if there is different meaning of optionally.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1,3,7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choo US 2002/0125232 in view of Gonoe 7726532.

Choo teaches:
1.A laser light source module for subjecting a plate to treatment comprising: a substrate (fig.30, 282, substrate) defined with a setting area (fig.30, area above substrate 282) and an emitted area (fig.30, area blow substrate 282) on two sides thereof, the plate (fig.30, 100) being disposed in the emitted area; a first light source (fig.30, 292 - the laser oscillating unit) disposed in the setting area for generating a first light beam to be emitted in the direction of the emitted area (fig,30, 237, laser beam from first laser source direct to the plate); a second light source (fig.30, 222 - the laser oscillating unit) disposed in the setting area for generating a second light beam (fig,30, 228, laser beam); a temperature reduction unit (fig.30, 244. cooling spray nozzle) disposed in the emitted area; a first modification (fig.30, 224, refraction lens) coupled to the second light source for modifying an optical characteristic of 

3.The laser light source module of claim 1, wherein the temperature reduction unit (fig.30, 244. cooling spray nozzle) dissipates, by at least one of liquid (fig.30, 246, coolant; page.12, para.0246, line 3), gas, and solid, heat energy produced when the plate (fig.30, 100) is subjected to the first light beam (fig,30, 228, laser beam) and the second light beam(fig,30, 237, laser beam).

Gonoe teaches:

1. a third modification module, for modifying the angle (see Gonoe; fig.1, 43,44; nozzle spray X,Y-axis drives; for emitted area and temperature reduction unit, see Choo; and in combination of Choo in view of Gonoe teaches spray nozzle X,Y-axis drives disposed in the emitted area and connected to the spray nozzle for modifying the angle).



It would have been obvious to one of ordinary skill in the art at the time of the invention to have Choo modify with Gonoe third modification module in order to adjust cooling spray nozzle direction by driver to reduce heat that produced from laser processing. The laser processing produces a plenty of heats in the processing area may cause working plate burn or damaged that will affect the process on the working plate, adjustable cooling spray efficiently reduce heat to protect the working plate, thereby adjustable cooling spray nozzle beneficially  improve the efficient of process.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choo US 2002/0125232 in view of Gonoe 7726532 and in further view of Wook KR 2010/0018652.

Choo in view of Gonoe teaches the invention substantially as claimed for the system according to claim 2 further comprising the laser light source module of claim 1, wherein and the second light beam is a carbon dioxide laser (see Choo, page.12, para. 0252, line 1-2; CO2 laser).

However, Choo in view of Gonoe is silent on UV laser.

Wook teaches:
2.the first light beam is an ultraviolet (UV) laser (page.1, par.3, line 15-16;  UV laser).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have Choo in view of Gonoe modify with Wook UV laser in order to combine with CO2 laser to achieve different .

Claim 4,5,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choo US 2002/0125232 in view of Gonoe 7726532  in further view of Keisuke KR 2019/0024650.

Choo in view of Gonoe teaches the invention substantially as claimed for the system according to claim 4 further comprising of the speckle of the second light beam (fig,30, 228, laser beam).

5. The laser light source module of claim 4, wherein after the second light beam (fig.30, 228, laser beam), the optical axis of the second light beam is coincided or in parallel with the axis of the second modification module (fig.30, 226; the focusing lens group housing; parallel to laser beam (228)), wherein the second light beam is optionally emitted towards the plate via the second modification module (fig.30, 226; the focusing lens group housing; laser beam (228) emitted towards the plate via the focusing lens group housing).

8.The laser light source module of claim 1, further comprising a processing unit connected with the second modification module(see Choo; fig.31, 400, 120,120’; microprocessor; page.13, par.0262, line 8-9; the microprocessor 400 controls the position of the X-axis moving plate 284 that having substrate 282 move along to X-axis; since the focusing lens group housing (226) connect to movable laser source (222) seat on the substrate 282, the focusing lens group housing (226) is operatively driven by the microprocess(400)) and the third modification module (see Gonoe; fig.1, 43,44; spray nozzle X,Y-axis drives; fig.2, 50, control unit; fig.2, 62, memory unit as CPU; fig.2, 55,cooling spot drive adjustment 

However, Choo in view of Gonoe not specific with first modification module(claim 4,5), process unit (claim 8).

Keisuke teaches:
4.The laser light source module of claim 1, wherein the first modification module is at least one of an optical component, a movable part and a rotating part for modifying at least one of the direction, the angle, the size, the focus and the optical path (see Keisuke; fig.7, 43, fig.1,11,  galvanometer scanner(43) control by drive mechanism (11); page.4,para.0038, a drive mechanism 11, drives the galvanometer scanner 43 that change laser beam in multiple direction; for the speckle of the second light beam, see Choo in view of Gonoe; and in combination of Choo in view of Gonoe in further view of Keisuke teaches the galvanometer scanner is a rotating part for modifying the direction of the speckle of the second light beam).

5.is modified by the first modification module (fig.7, 43, fig.1,11,  galvanometer scanner(43) control by drive mechanism (11); page.4,para.0038, a drive mechanism 11 for driving the galvanometer scanner 43 that change laser beam in multiple direction; for the optical axis of the second light beam, see Choo in view of Gonoe; and in combination of Choo in view of Gonoe in further view of Keisuke teaches after the second light beam is modified by the galvanometer scanner).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have Choo in view of Gonoe substitute Keisuke first modification module in order to rotate the refraction lens to 


8. first modification module (see Keisuke; fig.7. 43, galvanometer scanner; fig.1, 11, drive mechanism 11; fig.1, 9, control unit; page.4,para.0038, a drive mechanism 11 for driving the galvanometer scanner 43).

and process unit (page.4, para.0041, The controller 9 includes a processor (for example, a CPU); page.4, para.0043, The control unit 9 can control the driving mechanism 11; for processing unit, see Choo in view of Gonoe; and in combine of Choo in view of Gonoe in further view of Keisuke teaches a processing unit connected with the first modification module, the second modification module and third modulation module, which are operatively driven by the processing unit).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have Choo in view of Gonoe in combination of Keisuke processing unit in order to control the first modification module by processor as complete automation for laser processing. Fully automation not only reduce the processing time but also save the cost as labor, thereby first, second and third modification module controlled by processor unit is beneficially improve the efficiency of process. 


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choo US 2002/0125232 in view of Gonoe 7726532  in further view of Choo ‘232.



However, Choo in view of Gonoe not specific second modification module.

Choo ‘232 teaches:
6.and the second modification module (fig.8, 283, auxiliary moving plate) simultaneously or independently modifies the locations (see Choo ‘232; auxiliary moving plate (283) couple to the cooling spray nozzle 244, the focusing lens group housing 226 and laser source (222), since the focusing lens group housing (226), auxiliary moving plate(283) and laser unit is movable that having spray nozzle 244 and laser beam simultaneously movable). wherein the number of the second modification module is one or more (fig.30,226, the focusing lens group housing as first second modification module; fig.8,283, auxiliary moving plate as another second modification module).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have Choo in view of Gonoe in combination of Choo ‘232 second modification module in order to modify the cooling spray nozzle and laser beam at same time to the working plate. The cooling spray nozzle can direct reduce the heat is produced from laser processing that beneficially improve the efficiency of process. 

Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choo US 2002/0125232 in view of Gonoe 7726532  in further view of Keisuke KR 2019/0024650 and in further view of Wu CN 206925467.

Choo in view of Gonoe in further view of Keisuke teaches the invention substantially as claimed for the system according to claim 9 further comprising connected with the processing unit to the processing unit to allow the first modification module, the second modification module and the third modification module to be driven by the processing unit (see discussed above).

10. The laser light source module of claim 1, further comprising connected with the first modification module, the second modification module and the third modification module, and the first modification module, the second modification module and the third modification module (see discussed above).

However, Choo in view of Keisuke in further view of Gonoe is silent on input/output unit.

Wu teaches:
9.an input/output (I/O) unit for receiving a control signal and outputting the control signal (see Wu; fig.1, 24 display screen; 25 control button; for processing unit, see Choo in view of Gonoe in further view of Keisuke; and in combination of Choo in view of Gonoe in further view of Keisuke and in further view of Wu teaches input/out control unit connect with processing unit for receiving a control signal and outputting the control signal).

10.an input/output (I/O) unit,  are driven by the I/O unit upon receiving a control signal (see Wu; fig.1, 22 Control line; 23, control cabinet, 24 display screen; 25 control button; 26 processor; the control unit 

	It would have been obvious to one of ordinary skill in the art at the time of the invention to have Choo in view of Gonoe in further view of Keisuke modify with Wu input/output in order to input command to control units and output units processing to display for monitoring. The system may display system faulty during processing, the operator either use emergency to stop the processing or input correct parameter to fix the problem. Therefore, an input/output unit is beneficially improving the manufacture processing. 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
                               US 7947919, US 7642438, US 2003/0003221, US 5968382


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YI . HAO/
Examiner
Art Unit 3761

  





					/HELENA KOSANOVIC/           					Supervisory Patent Examiner, 
					Art Unit 3761